Citation Nr: 1512138	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-15 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing was held on December 9, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain the Veteran's vocational rehabilitation file and outstanding VA treatment records; to provide the Veteran with notice regarding her claim for a TDIU; and to provide the Veteran with adequate contemporaneous VA examination.

As an initial matter, the Board notes that the claims file contains written statements from the Veteran and her representative, dated May 12, 2009, requesting to withdraw the appeal for an increased initial evaluation for fibromyalgia.  See 38 C.F.R. § 20.204.   In July 2009, the Veteran submitted another VA Form 9 stating that she wished to continue the appeal.  The Veteran was never provided notice of the dismissal of the appeal, the RO issued a supplemental statement of the case in August 2014, the case was certified to the Board and the Board heard testimony from the Veteran at a videoconference hearing in December 2014.  Inasmuch as the Veteran continued to seek entitlement to an increased initial evaluation for this disability at that December 2014 Board hearing, and VA has proceeded in such a way as to indicate to the Veteran that the issue remained on appeal, the initial withdrawal is deemed rescinded.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).

The Veteran was most-recently provided with a VA examination regarding her fibromyalgia in June 2011.  At that time, the Veteran reported chronic fatigue and widespread pain for which she took medication.  The June 2011 examiner noted that continuous medication was not required for control, and there were no side effects of the treatment then provided.  At the December 2014 Board hearing, the Veteran testified that she has chronic pain almost every day and that her Cymbalta had been increased to help treat her fibromyalgia.  She indicated that she takes muscle relaxers when she has swelling, and gets "shock treatment," describing what sounded like treatment with a TENS unit, to relieve pain and tension.  This represents additional treatment and increased symptomatology as compared to that in June 2011.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence described above, on remand, an additional VA examination should be ordered to document the current severity and manifestations of the Veteran's service-connected fibromyalgia.  38 C.F.R. § 3.159(c)(4) (2014).

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that there is currently a gap between June 2009 and June 2011 in the VA treatment records associated with the file.  Additionally, the most recent VA treatment record is from November 2014.  As the Board is remanding for other development, the AOJ should take steps to associate any outstanding VA treatment records with the claims file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in December 2014, and listed fibromyalgia among the service-connected disabilities which prevents her from securing or maintaining substantially gainful employment.  The Board thus finds that the issue of entitlement to a TDIU has been raised as in association with the claim for an increased initial rating for fibromyalgia and it is within the Board's jurisdiction.  The Board is thus remanding the issue for initial development.

The Board notes that, in addition to fibromyalgia, the Veteran is currently service-connected for depressive disorder, asthma, migraine headaches, subdeltoid bursitis, left shoulder, cervical spasm, right and left heel pain with plantar fasciitis and flat feet, and varicose veins of the left and right leg.  These service-connected disabilities have a combined disability rating of 90 percent, with at least one disability rated at 40 percent or greater.  Although individual VA examination reports of record do provide some information regarding the limitations caused by individual service-connected disabilities, they do not all directly and sufficiently address the question of her employability in light of all of her service-connected disabilities.  Additionally, VA examination reports from June 2011 and July 2011 did not provide an opinion regarding individual service-connected disability's effect on employability, and merely stated that the Veteran was unemployed.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on her ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board finds that an examination is needed in this case.  

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board thus finds that the Veteran should be scheduled for a VA examination to assess the combined effect of her numerous service-connected disabilities on her employability.

Finally, at a VA examination in March 2007, the Veteran reported that she was attending college full time and was being sponsored through vocational rehabilitation.  As the Veteran's vocational rehabilitation file is not of record, the AOJ must attempt to obtain it.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from June 2009 to June 2011 and from November 2014 to the present, to include of treatment with the Houston VAMC and Beaumont Outpatient Center.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Send the Veteran a letter which provides proper and complete notice regarding the TDIU claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU as per 38 C.F.R. §§ 4.16(a). 

3.  Obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

4.  After completing the aforementioned development, schedule the Veteran for an additional VA examination with an examiner with appropriate expertise to determine the current severity and manifestations of her service-connected fibromyalgia.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

The examination report must specifically address the rating criteria necessary to evaluate service-connected fibromyalgia.  Specifically, the examiner should indicate which of the following (a or b) best describes the Veteran's fibromyalgia:

Fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms:

a) that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time;

OR

b) that are constant, or nearly so, and refractory to therapy.

The examiner should also address the impact of the service-connected fibromyalgia upon the Veteran's functional and industrial activities, including her ability to obtain and maintain substantially gainful employment. This description may include an opinion on such questions as whether the Veteran's fibromyalgia precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on her employability.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

The examiner is advised that the Veteran currently has the following service-connected disabilities:

1) fibromyalgia;
2) depressive disorder;
3) asthma;
4) migraine headaches;
5) subdeltoid bursitis, left shoulder;
6) cervical spasm;
7) right and left heel pain with plantar fasciitis and flat feet; and
8) varicose veins of the left and right leg

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of her service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore, 21 Vet. App. at 219, rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib, 733 F.3d at 1354.

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on her ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner(s) must include in the examination report(s) the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

7.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for an initial evaluation in excess of 10 percent for fibromyalgia and entitlement to a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.






[CONTINUED ON NEXT PAGE]


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




